DETAILED ACTION
Status of Claims
Claim 3 is canceled. Claims 35-37 are newly submitted. Claims 1-2 and 4-37 are pending. Claims 15, 17, and 20-34 are withdrawn. Claims 1-2, 4-14, 16, 18-19, and 35-37 are subject to examination on the merits.

Response to Amendments
Because the 4/28/2022 amendment to drawings is responsive, the objection to drawings is withdrawn; the 112(b) rejections are withdrawn.

Response to Arguments
Applicant’s 4/28/2022 arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The SMITH reference is no longer used in the art rejection below.
Applicant asserts that the prior art of record fails to teach limitations of the claims as amended (see remarks at 13-14). Because those limitations are introduced through amendment, they are addressed in the art rejection below.
Applicant asserts that “pump control” and “power source” should not be interpreted under 35 USC 112(f) because “a person of ordinary skill in the endoscope field would understand both ‘pump control’ and ‘power source’ to designate structure” (remarks at 12). This argument is conclusory, because applicant does not explain what structures are designated. Thus, applicant has not presented a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function, and the 112(f) interpretation is maintained.

Claim Interpretation
As explained in previous Action, this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“pump control” in claims 1, 7, 8, 18-19, 35-37;
“power source” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“pump control” is interpreted as requiring the structure(s) of a hand-controlled switch (see claim 16, para. 0006, 0063, 0076), or a foot-controlled switch (see claim 17, para. 0006, 0063, 0076), or a computer separate from the peristaltic endoscope cleaning system (see para. 0088-89), and equivalents thereof;
“power source” is interpreted as requiring the structure(s) of a battery assembly (see claim 4, para. 0068), and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 1 recites “upon activation of the pump control” at line 9 and “while the pump control is still active” at line 11. The word “active” should be changed to “activated” to properly refer back to “activation.”
Claim 35 (which depend on claim 1) recites the functional limitations “upon deactivation of the peristaltic pump, the peristaltic pump displaces fluid from the fluid outlet to the fluid inlet at a third speed for a second period of time.” This appears to be a typo. It should be “upon deactivation of the pump control” (see claims 36 and 37, “while the pump control is deactivated”).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-14, 16, 18-29, and 35-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the following functional limitations: “wherein: upon activation of the pump control, the peristaltic pump displaces fluid from the fluid inlet to the fluid outlet at a first speed for a first period of time; and while the pump control is still active and upon termination of the first period of time, the peristaltic pump displaces fluid from the fluid inlet to the fluid outlet at a second speed, wherein the second speed is less than the first speed” (at line 9-13). It’s unclear how these functional limitations are performed by the peristaltic pump. The specification discloses a microcontroller 16—which is separate and distinct from pump control 8 (see fig. 1-2, 5A-5B, pump control 8 is outside pump housing 2, whereas microcontroller 16 is inside pump housing 2; see also para. 0079-80)—for controlling the pump (see para. 0079-80), wherein the recited functional limitations are performed by the microcontroller (see para. 0079-84). Thus, for clarity and examination purpose, it’s interpreted that the recited functional limitations are performed by the peristaltic pump using a microcontroller.
Claim 35 (which depend on claim 1) recites the functional limitations “wherein upon deactivation of the peristaltic pump, the peristaltic pump displaces fluid from the fluid outlet to the fluid inlet at a third speed for a second period of time.” It’s unclear how these functional limitations are performed by the peristaltic pump. As explained above, the specification discloses a microcontroller 16 for controlling the functions of the pump. Thus, for clarity and examination purpose, it’s interpreted that the recited functional limitations are performed by the peristaltic pump using a microcontroller.
Claim 36 (which depend on claim 35) recites the functional limitations “wherein while the pump control is deactivated and upon termination of the second period of time, the peristaltic pump displaces fluid from the fluid outlet to the fluid inlet at a fourth speed for a third period of time, wherein the fourth speed is less than the third speed.” It’s unclear how these functional limitations are performed by the peristaltic pump. As explained above, the specification discloses a microcontroller 16 for controlling the functions of the pump. Thus, for clarity and examination purpose, it’s interpreted that the recited functional limitations are performed by the peristaltic pump using a microcontroller.
Claim 37 (which depend on claim 36) recites the functional limitations “wherein while the pump control is deactivated and upon termination of the third period of time, the peristaltic pump shuts off.” It’s unclear how these functional limitations are performed by the peristaltic pump. As explained above, the specification discloses a microcontroller 16 for controlling the functions of the pump. Thus, for clarity and examination purpose, it’s interpreted that the recited functional limitations are performed by the peristaltic pump using a microcontroller.
The remaining claims are rejected because they depend on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, 9, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BARLOW (US Patent 5053002).
Regarding claim 1, BARLOW teaches a system (see fig. 6, abstract).
The preamble is non-limiting, because the phrase “endoscope cleaning” only recites the purpose of intended use of the claimed invention, and the body of claim 1 fully and intrinsically sets forth all of the limitations of the claimed invention. See MPEP § 2111.02(II). For example, the claim recites the peristaltic pump can displace a fluid to the fluid outlet, which is connected to an endoscope sheath configured to receive an endoscope; in other words, the recited peristaltic pump can displace the fluid to the endoscope received in the sheath.
BARLOW’s system is structurally fully capable of cleaning an endoscope. Specifically, BARLOW discloses pumping saline solution from bags 121 to catheter 108, which receives an angioscope having eyepiece 103 (see fig. 6, col. 6 line 4-35; a person having ordinary skill in the art would understand that angioscope is a type of endoscope). In other words, BARLOW discloses pumping saline solution to contact/flush an endoscope.
 
    PNG
    media_image1.png
    911
    912
    media_image1.png
    Greyscale

BARLOW’s system (see fig. 6) comprising: 
a pump housing (pump unit 118, fig. 6) comprising a fluid inlet (see annotated fig. 6 above), a fluid outlet (see annotated fig. 6 above), and a peristaltic pump (pump head 120 comprising a roller pump, see fig. 6, col. 6 line 16-19) configured to displace fluid from the fluid inlet to the fluid outlet (see fig. 6, col. 6 line 24-35, fluid from saline source 121 is pumped to catheter 108); 
an endoscope sheath (catheter 108, fig. 6) fluidly connected to the fluid outlet of the pump housing (see annotated fig. 6 above), wherein the endoscope sheath is configured to receive an endoscope (see annotated fig. 6 above); and 
a pump control (footswitch 122, fig. 6) communicatively coupled to the peristaltic pump (see col. 6 line 20-23), wherein the pump control (footswitch 122) is configured to regulate speed and direction of fluid displacement of the peristaltic pump (see col. 6 line 22-23, footswitch 122 allows control over starting and stopping the flow of irrigant; a person having ordinary skill in the art would understand that when the irrigant is flowing, it has a speed and direction; when the irrigant stops flowing, it does not have a speed or direction; see also col. 7 line 18-25, footswitch 122 can change flow rate).
BARLOW’s system is structurally fully capable of performing the recited functions of: “upon activation of the pump control, the peristaltic pump displaces fluid from the fluid inlet to the fluid outlet at a first speed for a first period of time; and while the pump control is still active and upon termination of the first period of time, the peristaltic pump displaces fluid from the fluid inlet to the fluid outlet at a second speed, wherein the second speed is less than the first speed.” For example, BARLOW teaches that upon depressing footswitch 122, the pump displaces fluid from the fluid inlet to the fluid outlet (as explained above) at a first speed for a first period of time (see fig. 7B, high flow rate for interval 75; see also col. 9 line 11-14). BARLOW teaches that while footswitch 122 is still depressed and upon termination of interval 75, the pump displaces fluid from the fluid inlet to the fluid outlet (as explained above) at a second speed, wherein the second speed is less than the first speed (see fig. 7B, low flow rate for interval 76; see also col. 9 line 14-21).
Regarding claim 2, BARLOW teaches the cleaning system of claim 1. BARLOW teaches wherein the peristaltic pump in the pump housing comprises a plurality of peristaltic rollers (the roller pump of pump head 120 comprises rollers, see fig. 6), a motor to drive the peristaltic rollers (see col. 6 line 16-17), and a power source to power the motor (a person having ordinary skill in the art would understand that because the pump is turned on to pump fluid, the system inherently has a power source to power the pump’s motor).
Regarding claim 5, BARLOW teaches the cleaning system of claim 1. BARLOW teaches wherein the endoscope sheath and the fluid outlet of the pump housing are fluidly connected by tubing (tubing 126, see annotated fig. 6 above).
Regarding claim 6, BARLOW teaches the cleaning system of claim 5. BARLOW teaches wherein the tubing (tubing 126) is fluidly connected to a proximal end of the endoscope sheath (see annotated fig. 6 above).
Regarding claim 9, BARLOW teaches the cleaning system of claim 1. BARLOW’s endoscope sheath is structurally fully capable of supplying fluid to a distal end of an endoscope. As explained above, the endoscope (angioscope with eyepiece 103, see annotated fig. 6) is inserted into the sheath (catheter 108, see annotated fig. 6); because the endoscope can be moved relative to the sheath, a distal end of the endoscope can be positioned within the sheath such that fluid can be supplied to that distal end of the endoscope.
Regarding claim 18, BARLOW teaches the cleaning system of claim 1. BARLOW teaches wherein the peristaltic pump is configured to displace fluid from the fluid inlet to the fluid outlet upon activation of the pump control (as explained above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over BARLOW (as applied to claims 1 & 2), in view of SARAVIA-402 (US Patent 5484402).
Regarding claim 4, BARLOW teaches the cleaning system of claim 2.
BARLOW does not explicitly teach: “wherein the power source is a battery assembly.”
SARAVIA-402 teaches a pump for endoscopic procedures (pressure liquid unit 11, see abstract, fig. 1-2), more specifically for supplying a liquid to a sheath (to endoscopic cannula CA, see fig. 1, col. 4 line 31-38). SARAVIA-402 teaches a pump housing (housing 40, fig. 2, col. 4 line 42-45) comprising a pump motor (motor M, fig. 5-6, col. 5 line 20-22) and a power source to power the motor (batteries B for powering motor M, see fig. 17-18, col. 5 line 15-19), wherein the power source is a battery assembly (batteries B, as explained above).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify BARLOW to incorporate a battery assembly as the power source, with reasonable expectation of powering the pump motor. It’s well known in the art to use a battery assembly to power a pump motor (see SARAVIA-402). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. Here, the battery assembly as incorporated would serve the same function as before (e.g., power the pump motor), thus yielding predictable results.
Regarding claim 10, BARLOW teaches the cleaning system of claim 1.
BARLOW teaches pumping fluid from disposal, single-use irrigation bags 121 (see fig. 6, col. 6 line 8-15, col. 6 line 23-25). Although BARLOW does not explicitly teach tube 125 has a spike for inserting into each irrigation bag (and allowing fluid to be supplied from the bag to the pump), such spike is conventional in the medical art. Thus, a person having ordinary skill in the art would’ve reasonably expected that BARLOW’s system comprises a spike for inserting into irrigation bag 121 and allowing fluid to be supplied from the bag to the pump.
BARLOW does not explicitly teach: “wherein the fluid inlet comprises a spike on a top surface of the pump housing.”
SARAVIA-402 teaches a pump for endoscopic procedures (pressure liquid unit 11, see abstract, fig. 1-2), more specifically for supplying a liquid to a sheath (to endoscopic cannula CA, see fig. 1, col. 4 line 31-38). SARAVIA-402 teaches a pump housing (housing 40, fig. 2, col. 4 line 42-45) comprising a fluid inlet (liquid inlet connector 12, fig. 2, col. 3 line 65 to col. 4 line 2), wherein the fluid inlet (liquid inlet connector 12) comprises a spike on a top surface of the pump housing (liquid inlet connector 12 is a spike on top of housing 40, see fig. 1-2, col. 13 line 19-24, claims 14-16). The spike is for connecting to an irrigation bag IL or 14 (see fig. 1, col. 4 line 10-12, col. 12 line 36-40, col. 13 line 10-24).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify BARLOW to incorporate a fluid inlet comprising a spike on a top surface of the pump housing (see SARAVIA-402), with reasonable expectation of connecting the pump to an irrigation bag, for several reasons.
First, rearrangement of parts is considered obvious. See MPEP § 2144.04.IV.A. As explained above, because BARLOW teaches supplying fluid from an irrigation bag 121, and it’s conventional in the medical art to insert a spike into the irrigation bag to allow fluid to be supplied from the bag to the pump, a person having ordinary skill in the art would’ve reasonably expected that BARLOW’s system has such a spike. The spike, as rearranged to the top surface of the pump housing, would still serve the same function as before (e.g., connect to an irrigation bag), thus yielding predictable results.
Second, it’s well known in the art that a pump housing can have a spike on a top surface of the pump housing (see SARAVIA-402). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. Here, the spike on the top surface of the pump housing, as incorporated, would serve the same function as before (e.g., connect to an irrigation bag), thus yielding predictable results.
Regarding claim 11, the combination of BARLOW and SARAVIA-402 teaches the cleaning system of claim 10. The combination teaches wherein the spike is a hollow, tapered spike (liquid inlet connector 12 is a hollow, tapered spike, see SARAVIA-402 at fig. 1-2, col. 6 line 63-65, col. 13 line 19-24).
Regarding claim 12, the combination of BARLOW and SARAVIA-402 teaches the cleaning system of claim 11. The combination teaches wherein the hollow, tapered spike is configured to be inserted into a fluid source (as explained above, liquid inlet connector 12 is for insertion into irrigation bag).
Regarding claim 13, the combination of BARLOW and SARAVIA-402 teaches the cleaning system of claim 12. The combination teaches wherein the fluid source is a sterile irrigation bag (irrigation bag, as explained above).
Regarding claim 14, BARLOW teaches the cleaning system of claim 1. BARLOW does not explicitly teach: “wherein the fluid outlet is perpendicular to the fluid inlet.” As explained above, SARAVIA-402 teaches a fluid inlet comprising a spike on a top surface of the pump housing, and it would’ve been obvious to modify BARLOW to incorporate a fluid inlet comprising a spike on a top surface of the pump housing, with reasonable expectation of connecting the pump to an irrigation bag. In the resulting combination of BARLOW and SARAVIA-402, the fluid inlet would be at the top surface of the pump housing (as explained above) and the fluid outlet would be at a side surface of the pump housing (see annotated fig. 6 of BARLOW above); this means the fluid outlet would be perpendicular to the fluid inlet.

Claims 7-8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over BARLOW (as applied to claims 1 & 6), in view of SARAVIA-494 (US Patent 6106494).
Regarding claim 7, BARLOW teaches the cleaning system of claim 6.
BARLOW does not explicitly teach: “wherein the pump control is attached to a distal end of the tubing.”
SARAVIA-494 teaches a pump for supplying liquid to an endoscopic sheath (cannula 30, cannula 32, see fig. 1, abstract; the cannula serve as conduits through which instruments such as the endoscope/arthroscope are seated, col. 2 line 64-67, col. 5 line 46-50, col. 14 line 32-35). SARAVIA-494 teaches a tubing (inflow tube 28) that connects the pump (pump 22) to the sheath (cannula 30/32) (see fig. 1, col. 4 line 35-45). The pump is controlled by a pump control (hand controller 38, fig. 1, abstract), which is attached to a distal end of the tubing (see fig. 1, col. 4 line 55-56, hand controller 38 is fitted over distal section of inflow tube 28). SARAVIA-494 teaches that the pump control (hand controller 38) can be used to adjust the speed at which the pump displaces fluid (see col. 12 line 54-65).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify BARLOW to incorporate a hand-controlled switch attached to a distal end of the tubing that connects the pump to the sheath (see SARAVIA-494), with reasonable expectation of allowing for hand control. It’s well known in the art to control a pump using a hand-controlled switch attached to a distal end of the tubing that connects the pump to the sheath (see SARAVIA-494). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. Here, the pump control attached to a distal end of the tubing, as incorporated, would serve the same function as before (e.g., control the pump), thus yielding predictable results.
As an alternative ground, it would’ve been obvious to substitute BARLOW’s pump control (e.g., footswitch 122) with SARAVIA-494’s pump control (e.g., hand controller 38), with reasonable expectation of controlling the pump. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR, 550 U.S. at 415-421; MPEP § 2143, B. Here, both BARLOW’s pump control and SARAVIA-494’s pump control serve the same function of controlling the pump, including controlling the speed at which the pump displaces fluid. Thus, the substitution of BARLOW’s pump control with SARAVIA-494’s pump control would yield predictable results of controlling the pump.
Regarding claim 8, the combination of BARLOW and SARAVIA-494 teaches the cleaning system of claim 7. As explained above, the combination teaches the pump control is attached to a distal end of the tubing. Because the distal end of the tubing is by the proximal end of the endoscope sheath (see annotated fig. 6 of BARLOW), the combination also teaches wherein the pump control is attached to the tubing by the proximal end of the endoscope sheath.
Regarding claim 16, BARLOW teaches the cleaning system of claim 1. BARLOW does not explicitly teach “the pump control is a hand- controlled switch.” As explained above, SARAVIA-494 teaches a pump for supplying liquid to an endoscopic sheath (cannula 30, cannula 32), the pump is controlled by a hand-controlled switch (hand controller 38, fig. 1, abstract). As explained above, it would’ve been obvious to incorporate a hand-controlled switch into BARLOW, with reasonable expectation of controlling the pump; alternatively, it would’ve been obvious to substitute BARLOW’s pump control (e.g. footswitch 122) with SARAVIA-494’s pump control (e.g., hand controller 38), which would yield predictable results of controlling the pump.

Claims 19 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over BARLOW (as applied to claims 1 & 18), in view of PROCH (US Patent 6126592).
Regarding claim 19, BARLOW teaches the cleaning system of claim 18.
BARLOW does not explicitly teach “the peristaltic pump is configured to displace fluid from the fluid outlet to the fluid inlet upon deactivation of the pump control.”
PROCH teaches an endoscope cleaning system (see abstract, fig. 6). PROCH’s system comprises: a pump housing comprising a peristaltic pump (pump 14, see fig. 6, col. 4 line 66 to col. 5 line 3); an endoscope sheath (sheath 12, fig. 6); a pump control (control mechanism 16 comprising foot pedals, fig. 6) communicatively coupled to the peristaltic pump (see fig. 7, foot switch is connected to a controller that controls the pump). PROCH teaches the pump is reversible (see col. 2 line 57) and can displace fluid at a plurality of speeds (see col. 2 line 19-21, col. 4 line 27-30, col. 4 line 33-38). Specifically, PROCH teaches that the peristaltic pump is configured to displace fluid from the fluid inlet to the fluid outlet upon activation of the pump control (see col. 3 line 63-67, col. 4 line 26-30, when the pedal is pressed, pump displaces fluid in one direction), and configured to displace fluid from the fluid outlet to the fluid inlet upon deactivation of the pump control (see col. 3 line 67 to col. 4 line 4, col. 4 line 30-38, when the pedal is released, pump displaces fluid in reverse direction).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify BARLOW to incorporate a reversible pump having a plurality of speeds (see PROCH), with reasonable expectation of supplying and evacuating fluid, for several reasons. First, PROCH teaches that the reversible pump allows fluid to be supplied to the sheath (and the endoscope’s distal end) but also allows fluid to be evacuated from the sheath (and the endoscope’s distal end) (see, e.g., col. 4 line 1-4, col. 4 line 33-38). Given this benefit, a person having ordinary skill in the art would’ve been motivated to incorporate such a reversible pump. Second, it’s well known in the art to use a reversible pump to supply fluid to a sheath and evacuate fluid from the sheath (see PROCH). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. Here, reversible pump with multiple speeds, as incorporated, would serve the same function as before (e.g., supply fluid to the sheath and evacuation fluid from the sheath), thus yielding predictable results.
As an alternative ground, it would’ve been obvious to substitute BARLOW’s pump (e.g., roller pump of pump head 120) with PROCH’s pump (e.g., reversible pump 14), with reasonable expectation of supplying fluid to the sheath. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR, 550 U.S. at 415-421; MPEP § 2143, B. Here, both BARLOW’s pump and PROCH’s pump serve the same function of supplying fluid to the sheath. Thus, the substitution of BARLOW’s pump with PROCH’s pump would yield predictable results of supplying fluid to the sheath.
Regarding claim 35, BARLOW teaches the cleaning system of claim 1.
BARLOW does not explicitly teach “wherein upon deactivation of the peristaltic pump, the peristaltic pump displaces fluid from the fluid outlet to the fluid inlet at a third speed for a second period of time.”
As explained above, PROCH teaches an endoscope cleaning system comprising a peristaltic pump (pump 14), an endoscope sheath (sheath 12), and a pump control (control mechanism 16 comprising foot pedals); wherein the pump is reversible (see col. 2 line 57) and can displace fluid at a plurality of speeds (see col. 2 line 19-21, col. 4 line 27-30, col. 4 line 33-38); wherein the pump is configured to displace fluid from the fluid outlet to the fluid inlet upon deactivation of the pump control (see col. 3 line 67 to col. 4 line 4, col. 4 line 30-38). PROCH teaches upon deactivation of the peristaltic pump, the peristaltic pump displaces fluid from the fluid outlet to the fluid inlet at a third speed for a second period of time (see col. 3 line 67 to col. 4 line 4, col. 4 line 30-38).
As explained above, it would’ve been obvious to modify BARLOW to incorporate a reversible pump having a plurality of speeds (see PROCH), with reasonable expectation of supplying and evacuating fluid; alternatively, it would’ve been obvious to substitute BARLOW’s pump (e.g., roller pump of pump head 120) with PROCH’s pump (e.g., reversible pump 14), with reasonable expectation of supplying fluid to the sheath.
In the resulting combination of BARLOW and PROCH, the system would be structurally fully capable of performing the recited functions of: “wherein upon deactivation of the peristaltic pump, the peristaltic pump displaces fluid from the fluid outlet to the fluid inlet at a third speed for a second period of time.”

Allowable Subject Matter
Claims 36-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 36-37 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record does not anticipate or suggest the subject matter of dependent claim 36 (and claim 37 depends on claim 36). The most relevant prior art references are BARLOW and PROCH. BARLOW teaches a system comprising an endoscope sheath for receiving an endoscope, a peristaltic pump for pumping fluid to the sheath, and a pump control (e.g., a switch). BARLOW teaches wherein when the pump control is activated, the pump displaces fluid to the sheath at a first speed for a first period of time, and while the pump control is still activated and upon termination of the first period of time, the pump changes the speed to a second speed lower than the first speed. PROCH also teaches a system comprising an endoscope sheath for receiving an endoscope, a reversible pump for pumping fluid to the sheath, and a pump control (e.g., a switch). PROCH teaches when the pump control is deactivated, the pump displaces fluid in the reverse direction at a third speed for a second period of time.
But the prior art of record does not teach or fair suggest: while the pump control is deactivated and upon termination of the second period of time, the peristaltic pump displaces fluid in the reverse direction (i.e., from the fluid outlet to the fluid inlet) at a fourth speed for a third period of time, wherein the fourth speed is less than the third speed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422. The examiner can normally be reached M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714 
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714